Cole, J.
On the motion for a rehearing, it is claimed that the whole issue as to what the contract was, was fairly submitted under proper instructions, and that the jury found that the defendant agreed to receive and put the logs in the Wau-sau boom when and as fast as they should arrive at that point. But it must be borne in mind that the plaintiff himself testified that “ the writimg contavns the agreement 1 made with defendant, and it is correct, fist as we made it.” It was therefore assumed in the opinion that the memoi’andum contained the terms of the contract which the parties made. It *540certainly was not competent for the jury to find that the parties entered into a different contract, more favorable to the plaintiff than this; since such a finding would be unsupported by the evidence in the case. Thus, assuming that the memorandum contained the contract precisely as made, the court was called upon to construe it and determine the obligations it imposed upon the parties. It was as though there had been a special verdict, the jury finding that the written memorandum showed the contract just as made and agreed upon, and all of it. What would have been the duty of the court on such a special verdict? Manifestly to determine whether the defendant had agreed to furnish boom facilities and get the logs into the boom. In other words, the court had to place a construction upon the contract which the plaintiff testified was entered into, and see if it supported the action. If the written memorandum contained the agreement just as made, and was correct in all respects, it will not do to say the jury were authorized to find that defendant was bound to do something which that contract did not require him to do. Upon the face of the contract itself, as testified to by the plaintiff, we were clear that the defendant had not undertaken and agreed to get the logs into the boom. True, in the opinion certain extrinsic facts are alluded to, of a public, notorious character, as strengthening the view we took of the contract upon its face, and in support of the construction which we thought it must receive. Bat, aside from these extrinsic circumstances, we entertained no doubt as to the meaning of the contract. It seemed to us it would be a most forced and unnatural construction of the language used, to hold that it imposed upon the defendant the duty of getting the logs into the boom and to furnish boom facilities as the logs should arrive at the Wausau boom. We do not think there is anything equivocal or doubtful as to the meaning of the words of the written memorandum, or any necessity of resorting to extrinsic facts to interpret them. Without refining upon language, we think *541tbe clause that the defendant agreed to take charge of the logs “ as quick as they arrive at the "Wausau boom,” signifies that he was to take charge of them when they were put into the boom by the plaintiff.
Rut it is said there is no exception taken to the rulings of the court below, which properly raises the question as to the construction of the contract. Exceptions were taken to the refusal of the court to give certain instructions asked by the defendant, which were more favorable to the plaintiff than the facts warranted. We need not dwell upon them. There was an exception taken to the giving of the instruction asked on the part of the plaintiff, which was not based upon any evidence in the case, and was calculated to prejudice the defendant. Moreover, there was an exception taken to the refusal of the court to set aside the verdict and grant a new trial for various reasons. This motion was based upon the minutes of the testimony, and should have been granted. The exception taken to that ruling is sufficient to raise the question we have considered.
By the Court. — The motion for a rehearing is denied.